Citation Nr: 9921271	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for genu recurvatum of the left knee prior to February 
18, 1997.  

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to January 
1952.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Albuquerque, New Mexico, 
Regional Office (RO).  

Initially, the Board notes that at the hearing before the Board 
in March 1999, the veteran withdrew his claim for entitlement to 
an increased evaluation for his service-connected status post 
right knee arthroplasty and his claim for an increased evaluation 
for the service-connected status post left knee arthroplasty 
after February 18, 1997.  Hearing Transcript, hereinafter Tr., 2.  
Consequently, these matters are no longer before the Bord for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's claim for an increased evaluation has been 
obtained insofar as possible by the RO.

2.  On September 8, 1994, the RO received the veteran's claim for 
entitlement to an increased evaluation for genu recurvatum of the 
left knee.  

3.  From November 21, 1994 to February 18, 1997, the veteran's 
service-connected genu recurvatum of the left knee was 
principally manifested by pain on motion, slight limitation of 
flexion, slight laxity, crepitus with motion, tenderness and pain 
along the medial joint line, and X-ray findings of medial 
compartment arthritis with joint space narrowing. 

4.  Competent medical evidence tending to link the veteran's back 
disability to his service-connected knee disabilities or to his 
period of service has not been presented.   


CONCLUSIONS OF LAW

1.  The criteria for a separate disability evaluation of 10 
percent for genu recurvatum of the left knee, with laxity, from 
November 21, 1994 to February 18, 1997, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.14, 
4.71a, Diagnostic Code 5257 (1998). 

2.  The criteria for a separate disability evaluation of 10 
percent for genu recurvatum of the left knee, with arthritis, 
from November 21, 1994 to February 18, 1997, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (1998). 

3.  The claim of entitlement to service connection for a back 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation 

Factual Background

Service connection for genu recurvatum of the left knee was 
established by an RO rating determination in December 1952.  A 10 
percent disability evaluation was assigned effective January 26, 
1952.  The award was based upon service medical records, dated in 
1951, which reflect complaints of pain, instability, and locking 
of the left knee.  Examination revealed relaxation of the 
anterior cruciate and medial collateral ligaments.  

A VA examination report, dated in July 1952, revealed findings of 
tenderness over the medial joint line of the left knee.  X-ray 
examination was negative for bone pathology.  

Treatment records dated from February 1990 to March 1994, 
indicate that the veteran had complaints of left knee pain and 
that the veteran had degenerative joint disease of the knees.    

Treatment records from the D. Orthopedic Center, dated in April 
1994, indicate that the veteran had full range of knee motion.  
The knee was stable on varus to valgus with pain on varus 
stressing.  A May 1994 treatment record, by the D. Orthopedic 
Group, reveals tenderness predominantly along the medial aspect 
of the knees.  

In September 1994, the RO received the veteran's claim for an 
increased evaluation for the left knee disability.  The veteran 
asserted that over the past year, the pain in his left knee had 
increased greatly and that his knee had become unstable, gave out 
on him, and caused him to fall.  

A November 1994 VA orthopedic examination reveals that the 
veteran complained of bilateral knee pain.  The veteran reported 
having progressive pain and discomfort in his knees with 
limitation of activities over the years.  The veteran underwent a 
right knee uni-compartmental medial tibial femoral replacement in 
July 1994.  The veteran used a cane more for his left knee.  The 
left knee was more painful than the right.  Upon examination, 
range of motion of the left knee was minus 20 degrees to 100 
degrees.  The left knee was neutral to relative varus of 1 
degree.  Medial collateral ligaments were slightly lax.  There 
was tenderness over the medial joint line on the left.  There was 
no hypermobility, compression pain, or crepitus.  The 
circumference of the right thigh was 42 centimeters and 43 
centimeters on the left.  The circumference of the calf was 39 
centimeters on the right and 38 centimeters on the left.  X-ray 
examination revealed mild medial joint space narrowing.  The 
diagnosis, in pertinent part, was left knee degenerative 
arthritic change.  It was noted that the left knee was 
symptomatic with degenerative changes.  The examiner stated that 
an arthroscopic examination and a determination of whether a uni-
compartmental or tri-compartmental knee replacement was needed.  

In February 1995, the RO denied the veteran's claim for an 
increased evaluation for the left knee genu recurvatum.  

A May 1995 VA treatment record indicates that the veteran 
reported having increased pain, instability, and limited motion 
in the left knee.  Examination revealed that flexion of the left 
knee was zero to 95 degrees.  The left knee was stable to valgus 
and varus testing.  There was crepitus with motion.  Motor 
testing was 5/5.  

A November 1995 VA treatment record reveals that the veteran 
reported that he had worsening pain in both knees.  He reported 
that he had fallen two times on his left knee in the past month.  
He was currently taking Elavil and Advil with some symptom 
relief.  Examination revealed no effusion of the left knee.  

A November 1995 VA examination report indicates that the veteran 
underwent examination of the right knee.  However, the veteran 
reported that his left knee had given way and that since his 
problems with the left knee began, he resumed the use of a cane.  

A February 1996 VA treatment record indicates that the range of 
motion for the left knee was zero degrees to 70 degrees with 
pain.  There was no knee laxity.  The physician discussed the 
possibility of having a total knee replacement with the veteran.  

Treatment records, by the D. Orthopedic Center, dated in November 
1996, indicate that the veteran had falls a year ago and about 
two weeks ago.  Range of motion of the left knee was difficult to 
assess because of the discomfort, but it was approximately zero 
to 100 or 110 degrees.  The left knee was stable to varus and 
valgus.  There was pain and tenderness predominantly along the 
medial joint line of the left knee with osteophytes present in 
that region.  Neurological examination was normal.  X-ray 
examination of the left knee revealed joint space narrowing of 
the medial compartment with a question of some lateral joint 
space narrowing on the flexed knee view.  The physician discussed 
the treatment options with the veteran.  It was noted that the 
veteran would be a good candidate for medial uni-compartmental 
knee replacement or a total knee replacement if there were 
significant arthritic changes in the lateral compartment.    

Hospitalization records, dated in February 1997, by the D. S. 
Hospital, indicate that the veteran underwent a left medial 
intercompartmental knee arthroplasty.  

At a hearing before the Board in March 1999, the veteran stated 
that his left knee injury degenerated into osteoarthritis and his 
knee became progressively worse.  Tr. 3. In the early nineties, 
the veteran was limping and he had regular injections directly 
into the knee.  Tr. 3.  The injections alleviated some of the 
pain but the knee was still tender and he had marked limitation 
in standing, walking, lifting, and sleeping.  Tr. 3.  His left 
knee was also unstable and it gave out.  Tr. 3.  He had several 
bad falls.  Tr. 3.  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (1998).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the Rating Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non weight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59 (1998).

The words "slight", "moderate" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (1998).  The 
Rating Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 
4.71, Plate II (1998).  

The RO assigned a 10 percent disability evaluation for the 
service-connected genu recurvatum of the left knee under 
Diagnostic Code 5263, genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  38 C.F.R. § 4.71a, Diagnostic Code 5263 (1998). 

Analysis

In general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly developed.  
The veteran was afforded several examinations during the period 
in question and pertinent treatment records were obtained and 
associated with the claims folder.  No further assistance is 
required to comply with the duty to assist the veteran mandated 
by 38 U.S.C.A. § 5107(a).  

Prior to February 18, 1997, the RO assigned a 10 percent 
disability evaluation to the service-connected genu recurvatum of 
the left knee under Diagnostic Code 5263, genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).  38 C.F.R. § 4.71a, Diagnostic 
Code 5263 (1998).  A disability evaluation in excess of 10 
percent under this diagnostic code is not available.  

The veteran's service-connected left knee disability could be 
rated in the alternative under the provisions of Diagnostic Code 
5257, impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998). 

The medical evidence of record reveals that the veteran had 
complaints of pain, discomfort, instability, and limited range of 
motion of the left knee.  He stated that at times, his left knee 
had given out and he had fallen.  The November 1994 VA 
examination report revealed that the medial collateral ligaments 
were slightly lax.  Overall, the Board finds the symptomatology 
of the left knee disability approximated the criteria for slight 
impairment of the knee from November 1994 under Diagnostic Code 
5257, when consideration is given to the extent of the orthopedic 
symptoms.  The medical evidence does not demonstrate that the 
veteran had moderate or severe impairment of the left knee.  
Thus, the Board finds that a 10 percent disability rating would 
be appropriate under Diagnostic Code 5257, and a disability 
rating in excess of 10 percent is not warranted.  Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As noted above, there are situations in which the application of 
38 C.F.R. §§ 4.40 or 4.45 is warranted in order to evaluate the 
existence of any functional loss due to 

pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, 
where the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The veteran's left knee disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis, since there are X-
ray findings of medial compartment arthritis with joint space 
narrowing of the left knee.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

Diagnostic Codes 5260 and 5261, are utilized to rate limitation 
of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (1998).  Under Diagnostic Code 
5260, limitation of flexion of the knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion to 45 degrees 
will result in the assignment of a 10 percent rating, limitation 
of flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, limitation of extension of the knee 
to 5 degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 20 
percent evaluation and limitation of extension to 20 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Limitation of extension of the knee to 30 degrees 
warrants a 40 percent evaluation and limitation of extension of 
the knee to 45 degrees warrants a 50 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  Id.

In applying the law to the existing facts, the record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation of 10 percent under Diagnostic Codes 5260 
or 5261.  The medical evidence demonstrates that the veteran had 
a limitation of flexion to 70 to 110 degrees with pain and 
discomfort due to the left knee disability prior to February 
1997.  In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5260, flexion must be limited to 
45 degrees or less.  Thus, the Board concludes that a rating of 
10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

In order for a disability evaluation of 10 percent to be assigned 
under Diagnostic Code 5261, extension of the left knee must be 
limited to 10 degrees or more.  Though extension was reported to 
be -20 degrees on VA physical examination in November 1994, these 
findings were not repeated on evaluations before or after that 
date.  Extension of the left knee was full on the numerous times 
that range of motion was tested before and after that 
examination.  In essence, the weight of the medical evidence of 
record shows that the veteran did not have limitation of 
extension of the left knee prior to February 1997.  Thus, the 
Board concludes that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in order to evaluate the existence of any functional 
loss due to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's knee joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the 
veteran experienced pain on motion of the left knee.  The Board 
notes that pain was considered when the range of motion testing 
was performed.  The medical evidence shows that the veteran used 
a cane when ambulating and took pain medication for his left 
knee.  As will be discussed, a compensable rating pursuant to 
38 C.F.R. § 4.59 is warranted, but the demonstrable dysfunction 
caused by pain does not exceed that which would warrant a minimal 
compensable rating.  

The Board has examined all other diagnostic codes pertinent to 
the knee.  There was no evidence of ankylosis of the left knee.  
Consequently, Diagnostic Code 5256 is not for application.  There 
is also no evidence of malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Code 5262 for impairment of the tibia 
and fibula is not for application in this case.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon which 
to assign a rating in excess of 10 percent for the left knee 
disability.  

The Board notes that the veteran's claim must also be viewed in 
light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-97) and 
VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 23-97, 
General Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of knee 
motion which at least meets the criteria for a zero percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned.  In G.C. Prec. Op. 9-98, General 
Counsel stated if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59. 

The Board finds that a separate and additional 10 percent 
evaluation is warranted under Diagnostic Codes 5003 and 5260 and 
38 C.F.R. § 4.59.  The medical evidence of record demonstrates 
that from 1993 to 1997, the range of motion of the left knee was 
from zero degrees on extension to 70 to 110 degrees on flexion.  
This limitation of motion is not sufficient to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 5261.  
However, since the medical evidence does show X-ray evidence of 
arthritis of the left knee, and the veteran experiences pain on 
motion of the left knee, a 10 percent evaluation would be 
warranted.  See G.C. Prec. Op. 23-97 and 9-98.

After considering all possible rating criteria, the Board finds 
that separate evaluations of 10 percent under Diagnostic Code 
5257 and 10 percent under Diagnostic Code 5003 and 5260 and 
38 C.F.R. § 4.59 are warranted for the genu recurvatum of the 
left knee effective from November 21, 1994, which is the earliest 
date that it is factually ascertainable that an increase in 
disability had occurred, to February 18, 1997.  

Pertinent regulations indicate that except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).  The effective date for an increase in disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (o)(2)(1998).  

The evidence of record shows that the veteran's informal claim 
for an increased evaluation for the service-connected left knee 
disability was received by the Board on September 8, 1994.  The 
earliest date as of which it is factually ascertainable that an 
increase in the severity of the service-connected genu recurvatum 
had occurred is November 21, 1994, the date of the VA examination 
report.  As noted above, the November 1994 VA examination report 
established that the veteran had slight laxity of the left knee, 
in addition to arthritis and painful motion of the left knee.  
The medical evidence of record which is dated prior to November 
21, 1994 does not establish that the veteran had limitation of 
motion of the left knee with pain in addition to instability of 
the knee.  Thus, the correct effective date for the increased 
rating is November 21, 1994.  

In summary, after considering all possible rating criteria, 
separate evaluations of 10 percent under Diagnostic Code 5257 and 
10 percent under Diagnostic Code 5003 and 5260 and 38 C.F.R. 
§ 4.59 are warranted for the genu recurvatum of the left knee 
from November 21, 1994 to February 18, 1997, for the reasons 
described above.   

II.  Entitlement to Service Connection for a Back Disability

Initially, the Board notes that in a January 1995 rating 
decision, the RO denied entitlement to service connection for a 
back disability.  The veteran was notified of this determination 
in January 1995.  He filed a timely notice of disagreement, but 
he did not file a timely substantive appeal.  Consequently, the 
January 1995 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1998).  In October 
1997, the veteran filed a claim to reopen the claim for 
entitlement to service connection for a back disability.  In May 
1998 rating decision, the RO reopened the claim for entitlement 
to service connection for a back disability and denied the claim.  
Consequently, the issue before the Board is entitlement to 
service connection for a back disability.  

Pertinent Criteria

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability initially 
diagnosed after service when shown to be related to service.  38 
C.F.R. § 3.303(d) (1998).

In addition, as the veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 1946, 
if arthritis became manifest to a degree of 10 percent within one 
year from the date of his termination of such service, such 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  The Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought, in 
order for the claim to be well-grounded.  See Jones v. Brown, 7 
Vet. App. 134 (1994).  

A veteran claiming entitlement to VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined "well-
grounded claim" as a "plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Such a claim need not be conclusive, 
but only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an allegation; a 
claimant must submit supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-grounded, 
the Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  If 
the initial burden of presenting evidence of a well-grounded 
claim is not met, the VA does not have a duty to assist the 
veteran further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court held 
that in order for a claim to be well grounded there must be 
competent evidence of current disability (a medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the condition 
is observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. §5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

Analysis

The veteran does not claim and the record does not show that a 
chronic back disability had its onset or was aggravated in 
service.  The veteran asserts that he incurred a back disability 
as a result of his service-connected knee disabilities.  At the 
hearing before the Board in March 1999, the veteran stated that 
he fell due to his service-connected knee disabilities and the 
falls "smashed up" and aggravated his back.  Tr. 9.  He 
indicated that his back disability was caused by the six or seven 
years of limping due to his service-connected knee disabilities.  
Tr. 13.  

The veteran has submitted competent medical evidence showing that 
he currently has a back disability.  The April 1998 VA 
examination report reflects a diagnosis of spinal spondylosis and 
degenerative disease of the lumbosacral spine.  Treatment 
records, dated from 1993 to 1995, reflect diagnoses of 
degenerative disc disease of the lumbar spine with osteophytes, 
disc space narrowing, and facet arthrosis in lower levels; 
ankylosing spondylitis; and advanced degenerative changes of the 
lumbar spine.  

The veteran has not submitted competent medical evidence 
establishing a nexus between his current back disability and his 
service-connected knee disabilities.  The treatment records, 
medical opinions, and examination reports that are associated 
with the claims folder do not medically relate the veteran's 
current back disability to his service-connected knee 
disabilities or his period of service or that the veteran's back 
disability was aggravated by his service-connected knee 
disabilities.   

The Board points out that there is competent medical evidence of 
record which establishes that the back disability is not related 
to the veteran's service-connected knee disabilities.  A November 
1994 VA examination report reflects a diagnosis of ankylosing 
spondylitis with multi-segment arthrosis.  The report noted that 
the veteran had significant disability to his back secondary to 
the likely diagnosis of ankylosing spondylitis.  The April 1998 
VA examination report reflects a diagnosis of spinal spondylosis 
and degenerative disease of the lumbosacral spine.  The examiner 
indicated that he had been asked to comment on the etiology of 
the spine disability in relation to the service-connected knee 
disabilities.  The examiner stated that there was no question 
that the veteran probably, because of the limp and discomfort in 
the knees, threw some more stress on his lumbosacral spine.  It 
was noted, however, that the type of osteoarthritic changes that 
were seen in the veteran's lumbosacral spine were not uncommon at 
his age.  The examiner indicated that possibly, the type of 
stress that the veteran may have thrown on his lumbosacral spine 
may have caused increased discomfort and may have caused the back 
disability to be symptomatic earlier than normal, but beyond 
that, no further inferences were possible.  

The Board finds that there is no competent evidence which 
establishes that the veteran's back disability was proximately 
due to or aggravated by the service-connected knee disabilities. 

The veteran has submitted a September 1993 statement from a VA 
psychologist in which the psychologist indicated that the 
veteran's significant back pain "may" be secondary to the 
knees.  Assuming, without conceding, that a psychologist is 
competent to comment on the etiology of orthopedic disability, 
the Board finds this statement to be too speculative to establish 
a medical nexus between to the current back disability and the 
veteran's service-connected knee disabilities.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992).   

As noted above, the veteran asserts that his current back 
disorder was caused by his service-connected knee disabilities.  
He contends that the limping due to the service-connected knee 
disabilities caused his back disability.  Although the veteran is 
competent to provide an account of his symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires medical 
knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran himself does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to the 
issue of whether his current back disability is etiologically 
related to his service-connected knee disabilities or to his 
period of service.  See Espiritu, supra.  There is no competent 
medical evidence to support the veteran's allegations.  The Board 
points out that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. §5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  The veteran has not 
submitted any other medical opinion to support his claim. 

Accordingly, as there is no competent evidence that medically 
relates the veteran's current back disorder to his service-
connected knee disabilities or to his period of service, the 
claim is implausible and not well-grounded.  Therefore, as a 
matter of law, the claim must be denied.  38 U.S.C.A. § 5107(a).  


ORDER

Separate 10 percent evaluations for the genu recurvatum of the 
left knee, with laxity and degenerative arthritis, from November 
21, 1994 to February 18, 1997, are granted, subject to the laws 
and regulations governing monetary awards. 

Entitlement to service connection for a back disability is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

